



Exhibit 10.38


OWENS CORNING
Corporate Incentive Plan Terms Applicable to Certain Executive Officers
(as amended and restated as of January 1, 2016)


1.
Application

Set forth below are the annual Corporate Incentive Plan terms applicable to
those employees of Owens Corning (the “Company”), its subsidiaries and
affiliates who are executive officers of the Company and whose annual incentive
compensation for any taxable year of the Company that the Committee (as
hereafter defined) anticipates would not be deductible by the Company in whole
or in part but for compliance with section 162(m)(4)(C) of the Internal Revenue
Code of 1986 as amended (“162(m) Covered Employee”), including members of the
Board of Directors who are such employees. Such terms are hereafter referred to
as the “Plan” or “Corporate Incentive Plan”.


2.
Eligibility

All 162(m) Covered Employees shall be eligible to be selected to participate in
this Corporate Incentive Plan. The Committee shall select the 162(m) Covered
Employees who shall participate in this Plan in any year no later than 90 days
after the commencement of the year (or no later than such earlier or later date
as may be the applicable deadline for the compensation payable to such 162(m)
Covered Employee for such year hereunder to qualify as “performance-based” under
section 162(m)(4)(C) of the Internal Revenue Code of 1986 as amended (the
“Code”)). Selection to participate in this Plan in any year does not require the
Committee to, or imply that the Committee will, select the same person to
participate in the Plan in any subsequent year.


3.
Administration

The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Board”), or by another committee appointed by the Board
consisting of not less than two (2) Directors who are not Employees (the
“Committee”). The Committee shall be comprised exclusively of Directors who are
not Employees and who are “outside directors” within the meaning of
Section 162(m)(4)(C) of the Code. To the extent permitted by law, the Committee
may delegate its administrative authority with respect to the Corporate
Incentive Plan and, in the event of any such delegation of authority, the term
“Committee” as used in this Plan shall be deemed to refer to the Committee’s
delegate as well as to the Committee. The Committee shall, subject to the
provisions herein, select employees to participate herein; establish and
administer the performance goals and the award opportunities applicable to each
participant and certify whether the goals have been attained; construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend, or waive rules and regulations for the Plan’s administration;
and make all other determinations which may be necessary or advisable for the
administration of the Plan. Any determination by the Committee pursuant to the
Plan shall be final, binding and conclusive on all employees and participants
and anyone claiming under or through any of them.


4.
Establishment of Performance Goals and Award Opportunities

No later than 90 days after the commencement of each annual service period (or
than such earlier or later date as may be the applicable deadline for
compensation payable hereunder for such year to qualify as “performance-based”
under section 162(m)(4)(C) of the Code), the Committee shall establish in
writing the method for computing the amount of compensation which will be
payable under the Plan to each participant in the Plan for such year if the
performance goals established by the Committee for such year are attained in
whole or in part and if the participant’s employment by the Company, its
subsidiaries and affiliates continues without interruption during that year.
Such method shall be stated in terms of an objective formula or standard that
precludes discretion to increase the amount of the award that would otherwise be
due upon attainment of the goals. No provision hereof is intended to preclude
the Committee from exercising negative discretion with respect to any award
hereunder, within the meaning of the Treasury regulations under Code section
162(m).





--------------------------------------------------------------------------------






No later than 90 days after the commencement of annual service period (or than
such earlier or later date as may be the applicable deadline for compensation
payable hereunder for such year to qualify as “performance-based” under section
162(m)(4)(C) of the Code), the Committee shall establish in writing the
performance goals for such year, which shall be based on any of the following
performance criteria, either alone or in any combination, and on either a
consolidated or business unit level, as the Committee may determine: return on
assets; return on net assets; return on equity; return on common equity; return
on shareholder equity; return on invested capital; return on capital; total
shareholder return; shareholder value added; share price; improvement in and/or
attainment of expense levels; improvement in and/or attainment of cost levels;
selling, general and administrative expense (SG&A); SG&A as a percent of
revenue; costs as a percent of revenue; productivity objectives; quality
metrics; capacity utilization; unit manufacturing costs; sales; net sales; gross
profit margin; operating margin; cash margin; net income margin; earnings per
share; earnings from operations; segment earnings from operations; earnings;
earnings before taxes; earnings before interest and taxes (EBIT); earnings
before interest, taxes, depreciation and amortization (EBITDA); revenue
measures; number of units sold; number of units installed; revenue per employee;
market share; market position; working capital measures; inventory; accounts
receivable; accounts payable; cash conversion cycle; cash flow; cash generation;
net cash generation; proceeds from asset sales; free cash flow; investable cash
flow; capital expenditures; capital structure measures; cash balance; debt
levels; equity levels; economic value added models; technology milestones;
commercialization milestones; customer metrics; customer satisfaction;
consumable burn rate; installed base; repeat customer orders; acquisitions;
divestitures; employee metrics; employee engagement; employee retention;
employee attrition; workforce diversity or safety; in each case, measured either
semi-annually, annually or cumulatively over a period of years, on an absolute
basis and/or relative to internal/external benchmarks, for the Company in its
entirety or discrete segments thereof. The foregoing criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of currency fluctuations; effects of financing activities (e.g., effect
on earnings per share of issuance of convertible debt securities); expenses for
restructuring or productivity initiatives; other non-operating items; spending
for acquisitions; effects of divestitures; and other extraordinary items. Any
such performance criterion or combination of such criteria may apply to the
participant’s award opportunity in its entirety or to any designated portion or
portions of the award opportunity, as the Committee may specify. Unless the
Committee determines otherwise at any time prior to payment of a participant’s
award hereunder for any year, extraordinary items, such as capital gains and
losses, which affect any performance criterion applicable to the award
(including but not limited to the criterion of net income) shall be excluded or
included in determining the extent to which the corresponding performance goal
has been achieved, whichever will produce the higher award.


5.
Maximum Award

The maximum dollar amount that may be paid to any participant under the Plan for
any year is equal to $5 million.


6.
Attainment of Performance Goals Required

Awards shall be paid under this Plan for any year solely on account of the
attainment of the performance goals established by the Committee with respect to
such year, within the meaning of applicable Treasury regulations. Awards shall
also be contingent on continued employment by the Company, its subsidiaries and
affiliates during such year. The only exceptions to these rules apply in the
event of termination of employment by reason of death or Disability, or in the
event of a Change in Control of the Company (as such terms are defined in the
Owens Corning 2016 Stock Plan (or its successor(s)) (“Stock Plan”)), during such
year, in which case the following provisions shall apply. In the event of
termination of employment by reason of death or Disability during a Plan year,
an award shall be payable under this Plan to the participant or the
participant’s estate for such year, which shall be adjusted, pro-rata, for the
period of time during the Plan year the participant actually worked. In the
event of a Change in Control during a Plan year and prior to any termination of
employment, incentive awards shall be paid under the Plan at the higher of
(a) one half of participating salary for such year (as determined by the
Committee), or (b) projected performance for the year, determined at the time
the Change in Control occurs. An additional exception shall apply to the
requirement of continued employment during the year, but not to the requirement
that awards shall be paid under this Plan for any year solely on account of the
attainment of the performance goals established by the Committee with respect to
such year, in the event of termination of employment by reason of Retirement (as
defined in the Stock Plan) during a Plan year. Subject to the attainment of the
performance goals established by the Committee with respect to such year, in the
event of termination of employment by reason of Retirement during a Plan year an
award may but need not (as the Committee may determine) be payable under this
Plan to the participant, which shall be adjusted, pro-rata, for the period of
time during the Plan year the participant actually worked. A participant whose
employment terminates prior to the end of a Plan year for any reason not
excepted above shall not be entitled to any award under the Plan for that year.







--------------------------------------------------------------------------------






7.
Shareholder Approval and Committee Certification Contingencies; Payment of
Awards

Payment of any awards under this Plan shall be contingent upon shareholder
approval, prior to payment, of the material terms of the performance goals under
which the awards are to be paid, in accordance with applicable Treasury
regulations under Code section 162(m). Unless and until such shareholder
approval is obtained, no award shall be paid pursuant to this Plan. Subject to
the provisions of paragraph 6 above relating to death, Disability and Change in
Control, payment of any award under this Plan shall also be contingent upon the
Compensation Committee’s certifying in writing that the performance goals and
any other material terms applicable to such award were in fact satisfied, in
accordance with applicable Treasury regulations under Code section 162(m).
Unless and until the Committee so certifies, such award shall not be paid.
Unless the Committee provides otherwise, (a) earned awards shall be paid
promptly following such certification, and (b) such payment shall be made in
cash (subject to any payroll tax withholding the Company may determine applies).
Any amount payable to a participant hereunder shall be separate from and
independent of any annual incentive compensation to which the participant may be
contractually entitled for such year pursuant to an employment agreement with
the Company.


8.
Amendment or Termination

The Committee may amend, modify or terminate this Plan at any time, provided
that a termination or modification shall only become effective 30 days after
written notice thereof is given to each participant. Each participant shall be
eligible to receive the incentive compensation to which the participant would
have been otherwise entitled but for such termination or modification, pro-rata
for the period of the Plan year prior to the termination or modification.


9.
Interpretation and Construction

Any provision of this Plan to the contrary notwithstanding, (a) awards under
this Plan are intended to qualify as performance-based compensation under Code
Section 162(m)(4)(C), and (b) any provision of the Plan that would prevent an
award under the Plan from so qualifying shall be administered, interpreted and
construed to carry out such intention and any provision that cannot be so
administered, interpreted and construed shall to that extent be disregarded. No
provision of the Plan, nor the selection of any eligible employee to participate
in the Plan, shall constitute an employment agreement or affect the duration of
any participant’s employment, which shall remain “employment at will” unless an
employment agreement between the Company and the participant provides otherwise.
Both the participant and the Company shall remain free to terminate employment
at any time to the same extent as if the Plan had not been adopted.


10.
Governing Law

The terms of this Plan shall be governed by the laws of the State of Delaware,
without reference to the conflicts of laws principles of that state.





